DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17 and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0161568A1 to Sawyers, in view of U.S. Patent Application Publication 2007/0220291 to Stufflebeam.

As to claim 8, Sawyers discloses a system for identifying a power supply, comprising: a controller of a computing device [208] to control voltage supplied to the computing device [paragraph 0010]; and a power supply identification circuit coupled to the controller [FIG. 2A], the power supply identification circuit comprising: an input to receive power from an alternating current (AC) power adapter that draws power from an AC power grid [paragraph 0001]; a voltage divider [FIG. 2A: R1 & R2] to divide an identification voltage from the power adapter [paragraph 0028], wherein the output of the voltage 
Sawyers teaches the limitations of the claim but does not teach a BIOS to receive, from the controller, an identification of the power adapter, and configure a computer system with a CPU and other power-consuming elements to support options available from the computer system in either a full or reduced performance mode based on the power available from the power adapter.  
Stufflebeam teaches determining the level of power provided by a power supply [monitors amount of power capacity available from a power supply: paragraph 0021].  Thus, Stufflebeam teaches a means for determining power available from a power supply similar to that of Sawyers.  Stufflebeam further teaches a BIOS to receive, from the controller, an identification of the power adapter [BIOS receives power management capabilities of other components of system devices: paragraph 0017], and configure a computer system with a CPU and other power-consuming elements to support options available from the computer system in either a full or reduced performance mode based on the power available from the power adapter [computing device operates at alternative performance levels if power available from power supply does not support operation at full performance level: paragraph 0021].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ alternate performance level means as taught by Stufflebeam.  One of ordinary skill in the art would have been motivated to do so that the computing device can still continue to operate with the available power, albeit not at full performance level.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of determining the level of power provided by a power supply.  Moreover, the alternate performance level means taught by Stufflebeam 

As to claim 10, Sawyers discloses the identification may be the wattage of the power adapter [paragraph 0023].

As to claim 11, Stufflebeam discloses the computing device comprises components well known in the art, such as a super input/output (SIO) controller integrated circuit [computing devices comprise typical components well known in the art, including I/O interfaces; SIO is an I/O interface well known to one of ordinary skill in the art: paragraph 0012].

As to claim 12, Sawyers discloses the divided voltage is used to identify the power supply [paragraph 0028], therefore it must inherently be within a measurable range.  Therefore, Sawyers teaches a first resistor and a second resistor of the voltage divider [FIG. 2A: R1 & R2] that produces a distinct identification voltage.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that it would have been a design choice that said resistors comprise a tolerance that varies ±0.5% or less.  One of ordinary skill in the art would have been motivated to do so in order to produce a reliable and distinct identification voltage, substantially as claimed.

As to claim 14, Stufflebeam discloses a power state indication circuit coupled to a power state pin of the controller to define a power state of a computing device [power state indication circuit communicates to define the power state of a computing device; pins or other electrical connections are circuit communications means well known in the art: paragraphs 0027 and 0031-0032].

As to claim 15, Sawyers discloses the power supply is an internal component of the computing device [FIG. 2A].

Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6161027 to Poirel, in view of U.S. Patent Application Publication 2007/0220291 to Stufflebeam.

As to claim 16, Poirel discloses a method of identifying a power supply, comprising: with a voltage divider of a power supply identification circuit electrically coupled to an adapter identification pin of a controller [FIG. 1B], dividing an identification voltage from the power supply, and identifying the power supply based on the voltage sensed at the adapter identification pin [col. 2, lines 45-54].
Poirel teaches the limitations of the claim but does not teach instructing a computing device to which the power supply identification circuit is coupled to operate at an alternative performance level based on the identified power supply when the power supply, as identified, does not support operation of all options at a full performance level.  
Stufflebeam teaches determining the level of power provided by a power supply [monitors amount of power capacity available from a power supply: paragraph 0021].  Thus, Stufflebeam teaches a means for determining power available from a power supply similar to that of Poirel.  Stufflebeam further teaches instructing a computing device to operate at an alternative performance level when the power supply, as identified, does not support operation of all options at a full performance level [computing device operates at alternative performance levels if power available from power supply does not support operation at full performance level: paragraph 0021].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ alternate performance level means as taught by Stufflebeam.  One 
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of determining the level of power provided by a power supply.  Moreover, the alternate performance level means taught by Stufflebeam would improve the efficiency of Poirel because it allowed the computing device to maximize the usable time based on the available power.

As to claim 17, Poirel discloses storing data defining the identified power supply in a data storage device [microcontroller contains preprogrammed values for identifying power supply: col. 1, lines 35-40].

As to claim 20, Stufflebeam discloses a power state indication circuit coupled to a power state pin of the controller to define a power state of a computing device [power state indication circuit communicates to define the power state of a computing device; pins or other electrical connections are circuit communications means well known in the art: paragraphs 0027 and 0031-0032].

Allowable Subject Matter
Claims 1 and 3-7 are allowed.

Claims 9, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to claims 8, 10-12, 14-17 and 20 have been considered but are moot in view of the new ground(s) of rejection. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        


/Paul Yen/Primary Examiner, Art Unit 2186